DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  A copy of Japanese Application JP 2016-196963 has been filed with priority date 5 October 2016. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 30 March 2021 is acknowledged.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 March 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication WO 92/08971 to Makela. 
Regarding claim 1, Makela teaches a buffer solution that is especially useful for diluting antibodies which are used in determining the presence or absence of specific antigens on red blood cells (erythrocytes) because when the antibody is diluted with the buffer, it allows red blood cells possessing the specific antigen and present in the test sample to agglutinate with the antibody (see Pg. 6, lines 12 – 21) which reads on “a method of agglutinating erythrocytes” as recited in the instant claims. Makela teaches that the buffer solution contains a biological detergent (such as Triton X-100) and cholic acid (See Pg. 3, lines 10-19; Table 1).  Makela also teaches the biological detergent (surfactant) can include an anionic surfactant and the preferred anionic surfactant is cholic acid (see Pg. 5, lines 11 – 23) which reads on “the method comprising adding a solution containing a cholic acid-based surfactant and an acid to a blood sample” as recited in the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  International Application Publication WO 92/08971 to Makela in view of European Patent Application Publication EP 0 307 087 to Long. 
Regarding claim 2, Makela teaches all the limitations of claim 1 above. 
As discussed above Makela teaches a buffer solution containing a cholic acid-based surfactant and an acid (See Pg. 3, lines 10-19 & see Pg. 5, lines 11 – 23; Table 1). Makela teaches the buffer solution has a pH of 5.0 – 9.0 (see Table 1). Examiner notes the prior art does not disclose criticality of this pH range and the pH of the solution can be adjusted (see Pg. 7 line 36 & Pg. 8 lines 32-33). 
Makela does not teach the solution has a pH from 2.5 to 4.0. Examiner notes applicant fails to disclose criticality of pH range in specification, however does state that a lower pH results in improved agglutination (see Table 1; Pg. 12, lines 4-7 of specification). 
Long teaches the use of emulsified fluorocarbons for non-toxic oxygen transport and contrast enhancement agents for internal and external animal use (see Pg. 2, lines 1-7). Long also teaches an 
Makela and Long are analogous in the field of blood or blood products and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer solution of Makela to have a pH less than 4 to promote agglutination. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  International Application Publication WO 92/08971 to Makela in view of United States pre-grant publication 2009/0321281 to Shinno et al. (herein Shinno). 
Regarding claim 3, Makela and Long teach all the limitations of claims 1 and 2 above. 
As discussed above Makela teaches a buffer solution containing a cholic acid-based surfactant and an acid (See Pg. 3, lines 10-19 & see Pg. 5, lines 11 – 23; Table 1). 
Makela does not teach wherein said cholic acid-based surfactant is sodium taurodeoxycholate hydrate. 
Shinno teaches a cholic-acid based detergent and that examples of a cholic-acid based detergent include sodium taurodeoxycholate (see Paragraph 0021). While Shinno does not teach sodium taurodeoxycholate hydrate, sodium taurodeoxycholate salt would hydrate once put in solution.
Makela and Shinno are analogous in the field of blood analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute sodium taurodeoxycholate hydrate for the cholic acid-based surfactant of Makela since the sodium taurodeoxycholate is a well-known cholic acid detergent (see MPEP 2143 IB Simple Substitution of One Known Element for Another to Obtain Predictable Results) which are preferable in terms of simplicity in preparing a reagent and the crystal condition of a reagent portion (see Shinno paragraph 0021). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797